BUFFINGTON, Circuit Judge.
The question involved in this case is whether there was substantial evidence to support the Board's finding that the partnership of Stevens and Legg, of which the respondent was a member, was a dealer in securities during the years 1929 and 1930, and therefore entitled to the use of inventories in computing its income for those years. The Commissioner held against the taxpayer; the Tax Board in his favor. In so doing the Tax Board discussed in detail the situation in its reversing opinion, and reference thereto saves needless repetition. It grasped and decided the gist of the case as follows: “In our opinion, however, the controlling factor here is not the method by which the partnership obtained’ customers or made sales. It is the fact that the partnership purchased securities and held them not for investment or speculation, but for resale at a profit to anyone who" desired to buy.”
Finding no error in the Board’s action, we limit ourselves to approving the same.